UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number Exact name of registrants as specified in their charters, states of incorporation, addresses of principal executive offices, and telephone numbers I.R.S. Employer Identification Number 1-15929 Progress Energy, Inc. 410 South Wilmington Street Raleigh, North Carolina 27601-1748 Telephone:(919) 546-6111 State of Incorporation: North Carolina 56-2155481 1-3382 Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. 410 South Wilmington Street Raleigh, North Carolina27601-1748 Telephone:(919) 546-6111 State of Incorporation: North Carolina 56-0165465 1-3274 Florida Power Corporation d/b/a Progress Energy Florida, Inc. 299 First Avenue North St. Petersburg, Florida33701 Telephone:(727) 820-5151 State of Incorporation: Florida 59-0247770 NONE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Progress Energy, Inc. (Progress Energy) Yes x No o Carolina Power & Light Company (PEC) Yes x No o Florida Power Corporation (PEF) Yes x No o Indicate by check mark whether each registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrants were required to submit and post such files). Progress Energy Yes x No o PEC Yes x No o PEF Yes x No o Indicate by check mark whether each registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Progress Energy Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o PEC Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o PEF Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether each registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Progress Energy Yes o No x PEC Yes o No x PEF Yes o No x At May 3, 2012, each registrant had the following shares of common stock outstanding: Registrant Description Shares Progress Energy Common Stock (Without Par Value) PEC Common Stock (Without Par Value) 159,608,055 (all of which were held directly by Progress Energy, Inc.) PEF Common Stock (Without Par Value) 100 (all of which were held indirectly by Progress Energy, Inc.) This combined Form 10-Q is filed separately by three registrants: Progress Energy, PEC and PEF (collectively, the Progress Registrants). Information contained herein relating to any individual registrant is filed by such registrant solely on its own behalf. Each registrant makes no representation as to information relating exclusively to the other registrants. PEF meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this form with the reduced disclosure format. EXPLANATORY NOTE This Amendment No. 1 on Form 10−Q/A (this Amendment) amends the Quarterly Report on Form 10-Q of Progress Energy, Inc., Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. (PEC) and Florida Power Corporation d/b/a Progress Energy Florida, Inc. (PEF) (collectively, the Progress Registrants) for the quarterly period ended March 31, 2012, originally filed with the Securities and Exchange Commission on May 8, 2012 (the Original Filing). This Amendment is being filed solely to include certain Extensible Business Reporting Language (XBRL) information in Exhibit 101 that was inadvertently excluded from the timely filed Original Filing, in accordance with Rule 405 of Regulation S−T. Exhibit 101 provides the following financial statements and notes thereto for the Progress Registrants from the Original Filing, formatted in XBRL: (i) the Unaudited Condensed Consolidated Statements of Comprehensive Income, (ii)the Unaudited Condensed Consolidated Balance Sheets, (iii) the Unaudited Condensed Consolidated Statement of Cash Flows, and (iv) the Notes to Unaudited Condensed Interim Financial Statements, which are tagged as blocks of text in respect to PEC and PEF’s disclosures. In accordance with Rule 406T of Regulation S-T, the XBRL-related information for PEC and PEF in Exhibit 101 is deemed not filed or part of a registration statement or prospectus for purposes of Section 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. Except as described above, no other changes have been made to the Original Filing, and this Amendment does not modify or update the other disclosures presented in the Original Filing, including, without limitation, the financial statements. This Amendment speaks as of the date of the Original Filing and does not reflect any events that occurred at a date subsequent to the filing of the Original Filing. Accordingly, this Amendment should be read in conjunction with the Original Filing and the Progress Registrants’ other filings made with the Securities and Exchange Commission subsequent to the filing of the Original Filing. 3 ITEM 6.EXHIBITS (a) Exhibits Exhibit Number Description Progress Energy PEC PEF *10(a) Progress Energy, Inc. Amended and Restated Credit Agreement dated as of February 15, 2012 (filed as Exhibit 10.1 to Current Report on Form 8-K dated February 15, 2012, File No. 1-15929). X **10(b) Amendment, adopted on March 14, 2012, to the Supplemental Senior Executive Retirement Plan of Progress Energy, Inc. X X X **31(a) 302 Certifications of Chief Executive Officer X **31(b) 302 Certifications of Chief Financial Officer X **31(c) 302 Certifications of Chief Executive Officer X **31(d) 302 Certifications of Chief Financial Officer X **31(e) 302 Certifications of Chief Executive Officer X **31(f) 302 Certifications of Chief Financial Officer X **32(a) 906 Certifications of Chief Executive Officer X **32(b) 906 Certifications of Chief Financial Officer X **32(c) 906 Certifications of Chief Executive Officer X **32(d) 906 Certifications of Chief Financial Officer X **32(e) 906 Certifications of Chief Executive Officer X **32(f) 906 Certifications of Chief Financial Officer X 101.INS XBRL Instance Document*** X X X 101.SCH XBRL Taxonomy Extension Schema Document X X X 101.CAL XBRL Taxonomy Calculation Linkbase Document X X X 101.LAB XBRL Taxonomy Label Linkbase Document X X X 101.PRE XBRL Taxonomy Presentation Linkbase Document X X X 101.DEF XBRL Taxonomy Definition Linkbase Document X X X * Incorporated herein by reference as indicated. 4 ** Previously filed with the Registrants’ Quarterly Report on Form 10-Q for the quarter ended March 31, 2012, filed on May 8, 2012. *** Attached as Exhibit 101 in this Form 10-Q are the following financial statements and notes thereto for Progress Energy, PEC and PEF from the Quarterly Report on Form 10-Q for the quarter ended March 31, 2012, formatted in Extensible Business Reporting Language (XBRL): (i) the Unaudited Condensed Consolidated Statements of Comprehensive Income, (ii) the Unaudited Condensed Consolidated Balance Sheets, (iii) the Unaudited Condensed Consolidated Statement of Cash Flows, and (iv) the Notes to Unaudited Condensed Interim Financial Statements, which are tagged as blocks of text in respect to PEC and PEF’s disclosures. In accordance with Rule 406T of Regulation S-T, the XBRL-related information for PEC and PEF in Exhibit 101 to this Quarterly Report on Form 10-Q is deemed not filed or part of a registration statement or prospectus for purposes of Section 11 or 12 of the Securities Act, is deemed not filed for purposes of Section 18 of the Exchange Act and otherwise is not subject to liability under these sections. 5 SIGNATURES Pursuant to requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. PROGRESS ENERGY, INC. CAROLINA POWER & LIGHT COMPANY d/b/a PROGRESS ENERGY CAROLINAS, INC. FLORIDA POWER CORPORATION d/b/a PROGRESS ENERGY FLORIDA, INC. Date: August 8, 2012 (Registrants) By: /s/ Steven K. Young Steven K. Young Vice President, Chief Accounting Officer and Controller 6
